Citation Nr: 0804162	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  04-20 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the bilateral upper extremities, secondary to 
diabetes mellitus, type 2.

2.  Entitlement to service connection for blind spot, right 
eye, secondary to diabetes mellitus, type 2.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1968 to 
August 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied service connection for peripheral 
neuropathy of the upper extremities and a blind spot in the 
right eye.  The claims file subsequently was transferred to 
the RO in San Diego.  In October 2007, the veteran testified 
before the undersigned Veterans Law Judge at a Board 
videoconference hearing at the RO.  A transcript of the 
hearing is of record.

The veteran filed a claim for compensation pursuant to 
38 U.S.C.A. § 1151 for blind spots in both eyes in March 
2003.  As this matter has not been adjudicated it is referred 
to the RO.

The issue of service connection for blind spots in the right 
eye, secondary to diabetes mellitus is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The medical evidence shows that the veteran's current 
complaints of pain and tingling in the bilateral upper 
extremities are not related to his service-connected diabetes 
mellitus disability or his active service.  



CONCLUSION OF LAW

Peripheral neuropathy of the bilateral upper extremities was 
not incurred in or aggravated by service, directly or 
presumptively, nor is it related to a service-connected 
disability. 38 U.S.C.A. §§ 1110, 1116(a)(3), 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in October 2002.  The RO provided the appellant 
with notice pursuant to Dingess v. Nicholson in May 2007, 
subsequent to the initial adjudication.  While the later 
notice was not provided prior to the initial adjudication, 
the claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The veteran has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claim.  

The VA letters do not specifically reference the evidence 
necessary to substantiate a secondary service connection 
claim, although the issue noted on appeal in the letters was 
service connection for peripheral neuropathy of the upper 
extremities secondary to diabetes mellitus.  The veteran, 
however, has demonstrated actual knowledge of the evidence 
necessary to substantiate a secondary service connection 
claim by his assertions that his peripheral neuropathy of the 
upper extremities is secondarily related to his service-
connected diabetes mellitus.  The veteran has submitted 
testimony and also pointed to evidence in the record in 
support of his claim.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (VA can demonstrate that a notice defect is not 
prejudicial if it can be demonstrated ... that any defect in 
notice was cured by actual knowledge on the part of the 
appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it.); 
see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  As 
such, any defect with respect to the content of the notice 
requirement was non-prejudicial.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology of 
the veteran's complaints in the upper extremities, and 
afforded the veteran the opportunity to give testimony before 
the Board.  All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The veteran contends that he has peripheral neuropathy of the 
upper extremities as a result of his service-connected 
diabetes mellitus.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A § 1110.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

In addition, service connection can be granted on a secondary 
basis.  Except as provided in 38 C.F.R. § 3.300(c), 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
The veteran has complaints of pain and tingling in his upper 
extremities and is service-connected for diabetes mellitus 
type 2.  The medical evidence shows, however, that these are 
unrelated.

A January 2003 QTC examination report shows that motor 
strength was within normal limits at 5/5 in the upper 
extremities; there was no evidence of muscle atrophy.  
Sensation was intact to pinprick and vibration, and deep 
tendon reflexes were 2+ in the upper extremities.  On 
diagnosis, the examiner found that there was no evidence of 
diabetic neuropathy in the upper extremities.

An August 2004 VA medical record notes that the veteran still 
had complaints of neuropathy.  The examiner determined that 
it was unclear whether this was due to diabetes mellitus or 
cervical radiculopathy and ordered an electromiographic (EMG) 
study.  An August 2004 EMG report shows that there was an 
abnormal electrodiagnostic study with nerve conduction 
studies suggestive of bilateral mild to moderate median motor 
and sensory neuropathy consistent with bilateral carpal 
tunnel syndrome.  A September 2004 VA medical record also 
notes that the EMG results were reviewed and that the veteran 
had no diabetes mellitus neuropathy or radiculopathy, but 
rather carpal tunnel syndrome.

While the veteran is shown to have sensory neuropathy in the 
upper extremities, the medical evidence shows this is related 
to carpal tunnel syndrome rather than his service-connected 
diabetes mellitus.

Although the veteran primarily contends that his complaints 
in the upper extremities are related to his diabetes, the 
medical evidence also does not show any relationship between 
his sensory neuropathy and service.  The service medical 
records note the veteran fell on his right hand in May 1970 
resulting in a contusion and sprain; but are otherwise 
negative of any complaints consistent with pain and tingling 
in the upper extremities.  The medical evidence also shows no 
relationship between any peripheral neuropathy diagnosis and 
herbicide exposure, as the sensory neuropathy findings in 
2004 were found to be consistent with carpal tunnel syndrome.  
See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Although the veteran has argued that his complaints of pain 
and tingling in the upper extremities are related to his 
service-connected diabetes, this is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the veteran's 
lay assertions have been considered, they do not outweigh the 
medical evidence of record, which shows that there is no 
relation between the veteran's complaints and his service-
connected diabetes mellitus or service.  Competent medical 
experts make this opinion and the Board is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The preponderance of the evidence is against the service 
connection claim for peripheral neuropathy in the bilateral 
upper extremities, secondary to diabetes mellitus type 2; 
there is no doubt to be resolved; and service connection is 
not warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for peripheral neuropathy 
of the bilateral upper extremities, secondary to diabetes 
mellitus, type 2 is denied.


REMAND

The veteran seeks service connection for a blind spot on the 
right eye, which he relates to his service-connected diabetes 
mellitus.

The record is unclear on the etiology of the blind spot in 
the right eye.  VA medical records dated from November 2002 
to February 2006 show general findings of diabetic 
retinopathy, not otherwise specified; but there is no 
clinical data in these records to support the findings.  
January 2003 and January 2004 QTC examination reports show 
diagnoses of abnormal central visual field, bilaterally; 
peripheral retinal degeneration, benign, bilaterally; and 
myopic astigmatism and presbyopia, bilaterally; however, the 
examiner did not comment on whether any of these diagnoses 
are associated with diabetic retinopathy.  A May 2003 VA 
medical record shows complaints of enlarged blind spots with 
an unclear etiology.  In March 2006, a VA medical record 
shows there was no evidence of diabetic retinopathy.  The 
veteran had complaints of diplopia, however, which were found 
to be probably related to diabetic neuropathy.  October 2006 
VA medical records also show findings of double vision of 
unclear etiology, possibly related to diabetic neuropathy.  

A medical opinion is necessary to resolve whether the 
complaints the veteran has in his right eye are related to 
his diabetes mellitus, type 2.

The record also shows evidence to suggest a direct 
relationship between the veteran's current complaints in his 
right eye and service.  The service medical records show that 
in December 1970, a small raised whitish lesion was found on 
the fundus lens in the right eye.  The impression was 
posterior choroiditis.  The medical opinion, therefore, 
should also address the likelihood that this finding is 
related to any present diagnosis in the right eye.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with a VA duty to 
assist letter addressing his service 
connection claim for blind spots in the 
right eye, secondary to diabetes mellitus 
that is compliant with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) and 
includes the evidence necessary to 
substantiate a service connection claim on 
a secondary basis.

2.  Schedule the veteran for a VA 
ophthalmology examination to obtain an 
opinion on the etiology of the complaints 
of blind spot in the right eye.  
Specifically, the examiner should do the 
following:

(a)  Determine what present diagnosis the 
veteran has for his right eye, to include 
any explanation for his complaints of a 
blind spot in the right eye.  

(b)  Determine whether any diagnosis in 
the right eye is at least as likely as not 
related to or aggravated by the veteran's 
diabetes mellitus, type 2; or  

(c)  Whether any diagnosis in the right 
eye is at least as likely as not related 
to the veteran's service.

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
medical opinions.

3.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


